           Case 2:19-cv-01981-MMB Document 105 Filed 08/02/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTHONY DOWD                                                        CIVIL ACTION

                         v.                                          NO. 19-1981

 THE CITY OF PHILADELPHIA


                                  ORDER RE MOTION FOR A NEW TRIAL

          AND NOW, this 2nd day of August, 2021, after careful consideration of Plaintiff

Anthony Dowd’s Motion for a New Trial (ECF 99) and Defendant City of Philadelphia’s

Response (ECF 101), for the reasons stated in the attached Memorandum, it is hereby

ORDERED that Plaintiff’s Motion is DENIED.




                                                                        BY THE COURT:

                                                                         /s/ MICHAEL M. BAYLSON
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-1981 Dowd v City of Phila\19cv1981 Order re Motion for a New Trial.doc
